Citation Nr: 1716617	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  16-19 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinsburg, West Virginia


THE ISSUES

Entitlement to payment of an annual clothing allowance for calendar year 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to April 1987 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Washington, DC.  

In March 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The collective evidence is, at least, in relative equipoise as to whether the back brace and wheelchair provided to the Veteran for his service-connected lumbar spine disability tended to wear and tear his clothing.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a clothing allowance for calendar year 2015 are met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability and VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C.A. § 1162.

The implementing regulation, 38 C.F.R. § 3.810, provides, in pertinent part, that an annual clothing allowance may be granted when the following criteria are met:

(1) A VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or 

(2) The Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing, or that a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.

38 C.F.R. § 3.810(a)(1)(ii)(A).

The Under Secretary for Health designee is the Prosthetic Representative.  See VHA Handbook 1173.15 paragraph 5.c (Issued May 14, 2015).  If a clinical determination is required pursuant to VHA Handbook 1173.15 paragraph 6, then the Under Secretary for Health designee will be the appropriate clinician (e.g., VHA clinician, Prosthetist, or Orthotist, or Pharmacist).  Id.  

To determine that a Veteran is entitled to the allowance, the Under Secretary for Health designee must find and document that:

(1) The use of the prosthetic, orthopedic appliance, or skin medication is medically necessitated for a service-connected disability or disabilities;
(2) The prosthetic, orthopedic appliance, or skin medication meets the definition in this Handbook; and 
(3) The prosthetic or orthopedic appliance tends to wear out or tear the clothing of the Veteran or the skin medication causes irreparable damage (e.g., permanent irreversible staining, bleeding or damage not removable with laundering or dry cleaning) to the Veteran's outer garments.

See VHA Handbook 1173.15 paragraph 5.c (1)-(3).

Prosthetic/orthopedic appliances are defined as aids, parts or accessories required to replace, support, or substitute for impaired or missing anatomical parts of the body.  See VHA Handbook 1173.15 paragraph 2.a.

If insufficient medical evidence of record exists to award the claim, then a clinical review or physical evaluation of the prosthetic, orthopedic appliance, or skin medication is warranted.  See VHA Handbook 1173.15 paragraph 6.a.

The treating physician will re-evaluate the Veteran to determine whether the prosthetic, orthopedic appliance or skin medication is still medically necessary for their service-connected disability.  Annual re-evaluation of the Veteran's prosthetic, orthopedic appliance or skin medication is recommended.  For unusual circumstances veterans can submit pictures to certify their prescribed prosthetic, orthopedic appliance or skin medication causes wear, tear or irreparable staining.  Submission of pictures by the Veteran is considered sufficient evidence. See VHA Handbook 1173.15 paragraph 6.b.

The Veteran's service-connected disabilities do not result in loss of use of a foot or involve medication prescribed for a skin disability.  Therefore, the Veteran is entitled to a clothing allowance if the Under Secretary for Health or a designee certifies that the Veteran, because of a service-connected disability or disabilities, wears or uses a qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  38 C.F.R. § 3.810(a)(1) (2016).

The Veteran is service-connected for degenerative disc disease of the lumbar spine with muscle spasms.  VA treatment records indicate that he wore a back brace for his service-connected lumbar spine disability in 2015.  See VA treatment records dated in November 2014 and August 2015; and May 2014 VA examination.  The evidence also establishes that he used a wheelchair in 2015, and that it was prescribed for his back disability.  See VA treatment records in February 2015 and August 2015; and May 2014 VA examination.

During the March 2017 Board hearing, the Veteran testified that his back brace and wheelchair tended to wear and tear his clothing.  See Hrg. Tr. at 8-9.  He stated that he wears a back brace with four bars in it and that in 2015, he wore a rodded brace.  Id. at 11.  He showed that his left jacket pocket was ripped and that the bottom of his suit pants was torn.  Id. at 9-10.  It was also noted that his left back shoulder was ripped, and that the inner shirt was worn from the back brace.  Id. at 13-14.  He further stated that the back brace would scrape and break belt buckles.  Id. at 14.  The Board also notes that the Veteran received a clothing allowance for his wheelchair for calendar year 2016.  See January 2017 correspondence.

It appears that the AOJ initially denied the Veteran's clothing allowance for the back brace because it was fabric-covered and for the wheelchair because the Veteran was not wheelchair bound.  See September 2015 correspondence.  In the April 2016 Statement of the Case, the AOJ indicated that a clothing allowance for the back brace was denied because the brace was not rigid and did not contain rigid exposed structural components.  The AOJ denied a clothing allowance for the manual wheelchair because the chair was designed for disabilities of a temporary nature and because the Veteran was able to stand and transfer.  

The Board notes that the controlling regulation pertaining to clothing allowance benefits cited above does not require that a brace have no fabric covering or be rigid and does not require that a wheelchair be permanent or that the Veteran be wheelchair bound.  It simply indicates that it must tend to wear and tear clothing.  38 C.F.R. § 3.810(a)(1).  The VHA handbook indicates that fabric covered braces, soft orthotics, and non-specialized wheelchairs are examples of items that generally do not tend to tear or wear clothing. VHA Handbook 1173.15 sec. 8(b).  However, the list is not dispositive, but instead is only a guide in making the ultimate determination in a clothing allowance claim.  See VHA Handbook 1173.15, para. 8. As noted above, the Veteran provided sworn testimony as to the effect of his back brace and wheelchair on his clothing.  The Board has no reason to doubt the credibility of the Veteran's testimony.  While the AOJ considered the type of brace and wheelchair, it did not consider the subsequent statements of the Veteran describing the wear and tear.  See Reonal v. Brown, 5 Vet. App. 458, 460-61   (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative).

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, the Board finds that the Veteran's treatment records, lay statements, and sworn testimony, permit application of section 5107(b).  In other words, the evidence both for and against the claims is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an annual clothing allowance for calendar year 2015 are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").



ORDER

An annual clothing allowance for calendar year 2015 is granted, subject to the legal authority governing the payment of compensation.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


